Citation Nr: 1309955	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  10-26 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Oakland, California


THE ISSUES

1.  Whether new and material evidence to reopen a previously denied claim for entitlement to service connection for flat feet has been received.

2.  Entitlement to service connection for flat feet (pes planus).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife, D.R.



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2009 rating decision in which the RO, inter alia, declined to reopen the Veteran's claim for service connection for flat feet.  In January 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2010.  

In July 2012, the Veteran submitted additional evidence to the Board, with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2012). In August 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.  

The May 2010 SOC reflects that the RO reopened the claim for service connection for flat feet, but denied the claim on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and  in view of the Board's favorable decision on the request to reopen-the Board has characterized this appeal as encompassing both matters set forth on the title page.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals additional VA treatment records dated through March 2013 that are not duplicative of the evidence in the paper claims file and are relevant to the issues on appeal.

The Board's decision reopening the claim for service connection for flat feet is set forth below.  The claim for service connection for flat feet, on the merits, is addressed in the remand following the order; this matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further RO action, on his part, is required,


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Most recently, in a February 2008 rating decision, the RO declined to reopen the claim for service connection for flat feet; although notified of the denial also in February 2008, the Veteran did not initiate an appeal.  

3.  Evidence associated with the claims file since the February 2008 rating decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for flat feet.


CONCLUSIONS OF LAW

1.  The February 2008 rating decision in which the RO declined to reopen the claim for service connection for flat feet is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  As evidence pertinent to the claim for service connection for flat feet, received since the February 2008 rating decision, is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Given the favorable disposition of the request to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

As explained below, the RO has previously considered and denied the Veteran's prior claims for service connection involving the right foot or both feet, to include flat feet.  A brief summary of the procedural history of this case would be helpful in demonstrating how the case, and the evidence pertinent to this case, has evolved.

The Veteran's service treatment records shows that he had normal feet upon enlistment examination in March 1969.  However, his December 1970 separation examination shows an impression of pes planus, NCD (not considered disabling).    

In March 1998, approximately 27 years after his discharge from military service, the Veteran filed a claim for service connection for pes planus.  In connection with this claim, the RO obtained private treatment records showing that the Veteran had a history dated as early as August 1991 of exostosis noted at the perineal tendon attachment on the lateral side of his right foot.  The Veteran underwent surgery for an acquired tight right heel cord in April 1998.  The Veteran was afforded a VA examination in May 1998 which showed diagnoses of congenital pes planovalgus, gastrocnemius and soleus equinus, and sinus tarsi space syndrome.  No opinion as to the etiology of the pes planus was given.  By rating decision dated in August 1998, the RO denied service connection for flat feet, finding that the Veteran's bilateral flat feet was congenital and there was no "objective evidence of a worsening of a congenital condition in service in order to establish service connection by aggravation."  

In September 2003, the Veteran filed a second claim for service connection for flat feet.  By rating decision dated in February 2004 the RO denied service connection for complex deformity of the right foot.  

In August 2006, the Veteran filed a third claim for service connection for a foot disorder, this time specifically his right foot.  In connection with this claim. the RO obtained a January 2006 VA X-ray of the feet, which revealed possible developmental abnormality of both navicular bones with secondary arthrosis of the talonavicular joint and first intertarsal joint on the right with bilateral pes planus and mild bilateral hammertoe formation.  By rating decision dated in January 2007, the RO found that the Veteran had failed to submit new and material evidence to reopen a claim for service connection for bone spurs of the right foot.

In September 2007, the Veteran filed a fourth claim for service connection for a foot disorder, this time specifically pes planus of the right foot.  By rating decision dated in February 2008 the RO found that the Veteran had failed to submit new and material evidence to reopen a claim for service connection for flat feet.

As noted, the evidence of record at the time most recent, February 2008 rating decision in which the RO declined to reopen, inter alia, the claim for service connection for flat feet, consisted of service treatment, VA treatment records, the report of the  May 1998 VA feet examination, and various statements from the Veteran regarding aggravation of his foot problems during military service.  

In its denial, the RO pointed out that that claim was originally denied because the Veteran foot disability was congenital in nature, and a bilateral foot disability was not incurred or aggravated during service, and that new and material evidence on these points had not been received..

Although the Veteran was notified of the denial and his appellate rights, he did not initiate an appeal.  As such, the RO's November 1992 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in June 2009.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim for DID is the June 2003 SOC.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since the February 2008 rating decision includes an April 2009 statement from Dr. G., the Veteran's treating VA physician, in which Dr. G. noted that the Veteran had a significant osseous foot deformity, bilaterally, that from the Veteran's personal history, had been present since childhood.  The Veteran reported pain at the feet since childhood and was not able to keep up with the other children.  Dr. G. noted that the Veteran related that, upon entering the Navy in 1969 through 1971, he experienced severe and crippling foot and ankle pain requiring discharge.  The foot and ankle pain persisted to the present day.  From this history, Dr. G. opined that the Veteran's pre-existing pes planus was aggravated by the Veteran's military service.  

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for flat feet.  The Board finds that the vidence is "new" in that it was not before agency decision makers at the time of the final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it addresses a possible basis for an award of service connection for the claimed disability.  Such evidence relates to an unestablished fact necessary to substantiate the claim for service connection for flat feet (i.e., a current disability related to military service), and thus, when presumed credible, raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110, 122 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for flat feet are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for flat feet has been received, to this limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that additional RO action on the claim for service connection for flat feet, on the merits, is warranted.  

Following receipt of Dr. G's statement, noted above, the Veteran was afforded a VA examination of his feet in September 2009.  Significantly, the examiner reviewed the claims file and noted the Veteran's history of a right foot congenital deformity since birth.  The examiner noted that Dr. G.'s statement that that the Veteran's reported "severe and crippling foot and ankle pain requiring discharge" was not supported by the record in light of no treatment while in service for the feet, the report separation examination stating flat feet not disabling, and that the Veteran's discharge was reportedly for reduction in force.  The September 2009 examiner noted that, according to podiatry notes, the Veteran's foot deformity and related symptoms were present since childhood, and progressed over the years after serving in the Navy.  The examiner noted that there was no evidence of treatment for foot pain noted in the service treatment records, and it appears that the discharge was due to reduction in forces.  Furthermore, the examiner noted that it appeared that progressive degenerative changes had occurred in the intervening years since discharge in 1971.  The examiner indicated that she was not able to state without conjecture whether the Veteran's military service aggravated his congenital pes planus.  

The Board notes, however, that, in considering the claim, it does appear that the VA examiner considered all pertinent evidence, to include the Veteran's lay assertions that, although his service treatment records do not document foot complaints, he complained of foot pain and other symptoms to a corpsman during service, but received no real treatment as he could walk.  Given that, and because Dr. G provided no stated rationale for his conclusion that it was likely that the Veteran's pre-existing foot condition was aggravated during service, the Board finds that the record does not include adequate medical opinion evidence to resolve the claim for service connection for flat feet, on the merits.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo another VA podiatry examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in a denial of the reopened claim .38 C.F.R. § 3.655(b) (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to obtaining further medical opinion in this matter, to ensure that all due process requirements are met, and that the record before the physician is complete, the RO should undertake appropriate action to obtain all outstanding, pertinent records.  

As for VA records, the claims file reflects that the Veteran receives ongoing VA care from the VA Medical Center (VAMC) in Palo Alto; however, as the last VA treatment record associated with the claims file is dated in March 2013 and the claim is being remanded for additional, more recent records from this facility may exist at the time the claim is ready to be returned to the Board.  VA medical records not in the claims file are considered part of the record on appeal as they are within the VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO must attempt to obtain more recent treatment notes.

The claims file also indicates that the Veteran is in receipt of Social Security disability benefits.  Specifically, an October 2004 letter from the Social Security Administration notes that the Veteran's Social Security disability benefits began in November 2004.  However, neither a decision nor medical records underlying such an award are on file.  While Social Security Administration determinations are not binding on the Board, such records are potentially important to the Veteran's current claim before the Board, in that they may provide a basis for entitlement to service connection.  On remand, the complete medical and administrative records related to any application for Social Security Administration disability benefits must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Further, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Palo Alto VAMC outstanding, pertinent records of evaluation and/or treatment of the Veteran generated after March 2013.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's claim for disability benefits.  Once obtained, all documents must be permanently associated with the claims file.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

5.  After all records and/or responses received from each contacted entity have been associated with the claims file,arrange for the Veteran to undergo VA examination of his feet, by an appropriate VA physician (or physician contracted by VA).  

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

With respect to diagnosed flat feet (pes planus), the examiner should opine whether the disorder is congenital or developmental in nature.  If deemed congenital or developmental, the examiner should indicate whether it is at least as likely as not (there is a 50 percent or greater probability) that the disorder was aggravated (i.e., permanently worsened beyond natural progression) due to superimposed in-service injury or disease.

If the Veteran's pes planus is not deemed to be congenital or development in nature, the examiner should indicate whether pes planus clearly and unmistakably existed prior to service; and, if so, whether the disability clearly and unmistakably was not aggravated (i.e., permanently worsened beyond natural progression) during or as a result of service (in particular, due to injury therein).  

If the examiner determines that the disability did not clearly and unmistakably pre-exist service, the examiner should opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability was incurred during service.  

In providing the requested opinions, the examiner should specifically consider the service treatment records, the April 2009 statement from Dr. G., the September 2009 VA examination report, as well as the Veteran's contentions. 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report. 

6.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

7. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the reopened claim for service connection.

If the Veteran fails, without good cause, to report to the schedule examination, in reajudicating the claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate the claim for service connection, on the merits, in light of all pertinent evidence and legal authority. 

9.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet.App. 369 (1999); Colon v. Brown, 9 Vet.App. 104, 108 (1996); Booth v. Brown, 8 Vet.App. 109 (1995); Quarles v. Derwinski, 3 Vet.App. 129, 141 (1992). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012). 



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


